Case: 17-13229     Date Filed: 08/05/2020   Page: 1 of 7



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13229
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:16-cr-20956-MGC-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus

CHRISTOPHER STACY,

                                                          Defendant-Appellant.

                           ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                             (August 5, 2020)

    ON REMAND FROM THE UNITED STATES SUPREME COURT
                  Case: 17-13229         Date Filed: 08/05/2020         Page: 2 of 7



Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

        In this appeal on remand from the Supreme Court we address Christopher

Stacy’s arguments that his indictment was jurisdictionally deficient and,

alternatively, that his plea was constitutionally invalid. After we affirmed Stacy’s

conviction for being a felon in possession of a loaded firearm in violation of 18

U.S.C. § 922(g)(1), United States v. Stacy, 771 F. App’x 956 (11th Cir. 2019), the

Supreme Court issued its decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). The Court then granted Stacy’s petition for certiorari, vacated our

judgment, and remanded his appeal for reconsideration in the light of Rehaif. We

ordered the parties to file supplemental letter briefs addressing the effect of Rehaif

on Stacy’s conviction.

        In Rehaif, the Supreme Court held that the government must prove that the

defendant both knew that he possessed the firearm and that he knew of his

prohibited status in order to be convicted under § 922(g). In so holding, the Court

examined the language of § 922’s penalty provision, 18 U.S.C. § 924(a)(2),1 which




        1
                   Section 924(a)(2) provides: “Whoever knowingly violates subsection (a)(6), (d),
(g), (h), (i), (j), or (o) of section 922 shall be fined as provided in this title, imprisoned not more
                                                          2
                 Case: 17-13229    Date Filed: 08/05/2020    Page: 3 of 7



includes the modifier “knowingly.” 139 S. Ct. at 2195-96. The Court also noted

that such a reading was consistent with the basic principle of requiring mens rea in

criminal statutes. Id. at 2196.

       Stacy argues that the underlying indictment was jurisdictionally deficient

because it failed to allege that he knew he was a felon when he possessed the

firearm and because it failed to include a reference to 18 U.S.C. § 924(a)(2).

Because he pled guilty, Stacy must show a jurisdictional defect to his indictment

because the plea waived all non-jurisdictional defects. United States v. Brown, 752

F.3d 1344, 1347 (11th Cir. 2014). In Brown, we noted that the question to ask

when examining whether an indictment defect is jurisdictional is “whether the

indictment charged the defendant with a criminal ‘offense against the laws of the

United States.’” 752 F.3d at 1353. While the omission of an element may render

the indictment insufficient, it does not strip jurisdiction from the district court. Id.

at 1353-54.

       This court recently rejected both of Stacy’s jurisdictional arguments in

United States v. Bates, 960 F.3d 1278 (11th Cir. 2020). There, the court relied on




than 10 years, or both.”

                                               3
               Case: 17-13229    Date Filed: 08/05/2020    Page: 4 of 7



United States v. Moore, 954 F.3d 1322 (11th Cir. 2020), where the court explained

that “the absence of an element of an offense in an indictment is not tantamount to

failing to charge a criminal offense against the United States.” 954 F.3d at 1333.

“So long as the indictment charges the defendant with violating a valid federal

statute as enacted in the United States Code, it alleges an offense against the laws

of the United States and, thereby, invokes the district court’s subject-matter

jurisdiction.” Brown, 752 F.3d at 1354 (rejecting a jurisdictional challenge based

on a missing mens rea element in the indictment) (quotation omitted).

      Here, the indictment charges Stacy with “knowingly possess[ing] a firearm

and ammunition in and affecting interstate and foreign commerce, in violation of

Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).” This sentence

both charges Stacy with violating a valid federal statute and alleges an offense

against the United States. Therefore, we reject Stacy’s argument that his

indictment was jurisdictionally deficient.

      Alternatively, Stacy argues that his guilty plea was constitutionally invalid

because he was not informed of the nature of the charge against him when the

indictment failed to allege and plea agreement failed to reveal that he knew he was

a felon at the time he possessed the firearm. Because Stacy did not raise this issue

below, we review it for plain error. “The plain-error test has four prongs: there
                                             4
               Case: 17-13229      Date Filed: 08/05/2020     Page: 5 of 7



must be (1) an error (2) that is plain and (3) that has affected the defendant’s

substantial rights; and if the first three prongs are met, then a court may exercise its

discretion to correct the error if (4) the error seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.” United States v. Madden,

733 F.3d 1314, 1320 (11th Cir. 2013) (quotation marks omitted). To demonstrate

that an error affected his substantial rights, a defendant “must show a reasonable

probability that, but for the error, the outcome of the proceeding would have been

different.” Molina-Martinez v. United States, 578 U.S. __, __, 136 S. Ct. 1338,

1343 (2016) (quotation marks omitted).

      Both parties agree that Stacy has met the first two prongs of plain-error

review by showing an error that was clear or obvious. See Henderson v. United

States, 568 U.S. 266, 273, 133 S. Ct. 1121, 1127 (2013) (explaining that the first

two elements of plain error are met if an error becomes clear while the case is on

appeal). Because the plea colloquy did not establish that Stacy knew he had been

convicted of “a crime punishable by imprisonment for a term exceeding one year,”

18 U.S.C. § 922(g)(1), the error was plain under Rehaif.

      For the third prong of plain-error review, to establish that his substantial

rights were affected, Stacy “must show a reasonable probability that, but for the

error, he would not have entered the plea.” United States v. Dominguez Benitez,
                                                5
               Case: 17-13229    Date Filed: 08/05/2020    Page: 6 of 7



542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004). Because the plain-error doctrine is

intended to “correct only particularly egregious errors,” United States v. Young,

470 U.S. 1, 15, 105 S. Ct. 1038, 1046 (1985), we “may consult the whole record

when considering the effect of any error on substantial rights,” United States v.

Vonn, 535 U.S. 55, 59, 122 S. Ct. 1043, 1046 (2002).

      In Bates, we rejected a similar challenge to a plea based on Rehaif. We

noted that at neither his plea hearing nor his sentencing did Bates object to or

express confusion about the government’s statement that he was a seven-time

convicted felon. 960 F.3d at 1296. Bates had not asserted that he did not know his

status. Had he raised the issue, we noted that there was “overwhelming evidence”

that “Bates knew he was a felon at the time he possessed a firearm.” Id. (citing

Rehaif, 139 S. Ct. at 2198, for the proposition that knowledge can be proven by

circumstantial evidence). The court surmised that had Bates known of the

enhanced burden on the government, “the probability is virtually zero that it would

have changed his decision to plead guilty.” Id.

      Here, Stacy cannot show that his substantial rights were affected. First, he

has not asserted that he would not have pleaded guilty had he known of the

additional burden on the government to show he knew he was a felon at the time

that he possessed the firearm. Second, the record is clear that Stacy knew he had
                                              6
                Case: 17-13229     Date Filed: 08/05/2020   Page: 7 of 7



been convicted of a felony “punishable by imprisonment for a term exceeding one

year.” At the time he possessed the loaded firearm, he had received multiple

sentences of more than one year of imprisonment for serious felonies—including

attempted murder, robbery, and attempted carjacking. Most significantly, Stacy

had over four and a half years in state prison resulting from his convictions for

robbery and aggravated assault, and was released from that prison sentence less

than two months before possessing the loaded firearm at issue here. Because the

record indicates that Stacy was aware of his status as a convicted felon at the time

of his possession of a firearm, there is no reason to believe that he would have

continued to trial absent the district court’s error in not informing him that the

government was required to prove “that he knew he belonged to the relevant

category of persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200.

In other words, it is clear that Stacy cannot demonstrate that, but for the error, there

is a reasonable probability that he would not have entered the plea of guilty at issue

here.

        For the foregoing reasons, we affirm the district court.

        AFFIRMED.




                                               7